DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
 
Status of the Claims
Amendment filed May 21, 2021 is acknowledged.  Species #1, as shown in Fig. 10, was elected. Non-elected Species, Claim 5 has been withdrawn from consideration. Claim 1 has been amended.  Claims 1-5 are pending.
Action on merits of claims 1-4 follows.

Double Patenting
Since Applicant acknowledged that suitable terminal disclaimer will be submitted, and none was provided on record, the Double Patenting rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites: the imaging device according to claim 2, wherein the first and second element isolation regions are configured of a material that blocks a diffusion current. 
The term “configured of a material that blocks a diffusion of current” is a function of the “element isolation regions”. 
Being “element isolation regions”, the material of the “element isolation regions” is inherently blocked diffusion current.
Therefore, claim 3 fails to further limit claim 2.

Claim 4 recites: the imaging device according to claim 2, wherein a PN junction diode is formed in at least some of the plurality of photoelectric conversion regions as a photo-sensor. 
The term “a photo-sensor” is a name given to the PN junction diode (i.e., wherein each photoelectric conversion region is configured on a P-type region and an N-type region).
Therefore, claim 4 fails to further limit claim 2. 
 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOZUKA et al. (US Pub. No. 2003/0057431) of record.
With respect to claim 1, KOZUKA teaches an imaging device as claimed, including: 
a plurality of photoelectric conversion regions including at least one photoelectric conversion region (OP) including a photovoltaic pixel that generates a logarithmic output image depending on irradiation light, wherein each photoelectric conversion region is configured on a P-type region (32) and an N-type region (31); and 
a first element isolation region (7) that is provided between adjacent photoelectric conversion regions (OP), 
wherein the first element isolation region (7) is surrounds a perimeter of the P-type region (32). (See FIGs. 12-13).

With respect to claim 2, the imaging device of KOZUKA further comprises: a second element isolation region (7) provided between a pixel circuit region and at least two of the plurality of photoelectric conversion regions (OP).  

With respect to claim 4, As best understood by Examiner, a PN junction diode of KOZUKA is formed in at least some of the plurality of photoelectric conversion regions (OP) as a photo-sensor. 

Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive.
Applicant argues: as illustrated in Gig. 13, the perimeter of region 32 is not surrounded with element 6 and/or 9.
The applicant’s argument does not commensurate with the claimed limitation(s). 
The limitation of claim 1 is: “a first element isolation region that is provided between adjacent photoelectric conversion regions”.
This limitation is about “an element isolation region” between adjacent photoelectric conversion regions, not top and bottom.   

Moreover, the element isolation regions 7 of KOZUKA, clearly surrounds a perimeter of the P-type region 32.   
The limitations are met. Claims 1-4 are anticipated by KOZUKA.
The rejection of claims 1-4 are therefore, maintained.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829